THE COURT.
[1] The preliminary statement made in Hamilton A. Bauer etal. v. Lily M. Bauer et al., ante, p. 267 [256 P. 820], is applicable in all respects to the instant case. We therefore adopt the decision formerly rendered in this case, which was vacated upon the order granting the petition for rehearing, as our decision in the instant case. It follows: *Page 771 
"This is an action on behalf of certain heirs and legatees of Emile Bauer, deceased, to recover to his estate certain stock of the Occidental Life Insurance Company, which plaintiffs allege was procured by Lloyd C. Bauer, one of the defendants, from Emile Bauer in his lifetime by fraud and undue influence. The principle involved in this case is identical with the principal involved in the case of Hamilton A. Bauer et al. v. Lily M. Bauer et al.,ante, p. 267 [256 P. 820]. On the authority of that case, therefore, the judgment in this case is affirmed."